DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 11/16/2022.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In response to the nonstatutory double patenting rejection made in the Office action dated 08/16/2022, Applicant states in the Remarks (page 6) that “The undersigned respectfully requests these rejections be held in abeyance until allowable subject matter is indicated”. Therefore, the nonstatutory double patenting rejection is maintained until filing of a terminal disclaimer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,439,966. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘966 patent contain every element of claims 1-20 of the instant application. 
As shown in the table below, claims 1, 17 and 19 of the ‘966 patent comprise the
same elements as recited in claim 8 of instant application: (1) examine an ongoing message exchange thread involving at least one human participant and automated assistant; (2) determine, based at least in part on the examination; (3) determine that the determined likelihood satisfies one or more thresholds; (4) in response to the determination that the determined likelihood satisfies one or more thresholds, refraining from storing, in a log of messages that is available on a computing device. 
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 17/474,756
8.  A system comprising one or more processors and memory storing instructions that, in response to execution of the instructions, cause the one or more processors to: 
   


 (1) examine an ongoing message exchange thread involving at least one human participant, a first automated assistant, and a second automated assitant; 
  (2) determine, based at least in part on the examination, a likelihood that one or more messages incorporated into the message exchange thread by the at least one human participant or the automated assistant would be deemed private by the at least one participant;
  (3) determine that the determined likelihood satisfies one or more thresholds; and 
   
 (4) in response to the determination that the determined likelihood satisfies one or more thresholds, refraining from storing, in a log of messages, one or more messages exchanged between the first automated assistant and the second automated assistant. 





U.S. Patent No. 10,439,966
17.  A system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to: 
  (1) examine an ongoing message exchange thread involving at least one human participant operating a respective message exchange client;
  (2) determine, based at least in part on the examination, a likelihood that one or more messages incorporated into the message exchange thread by the at least one human participant would be deemed private by the at least one participant; 
  (3) determine that the determined likelihood satisfies one or more thresholds; and 
   automatically transition the message exchange client into a private state 
 (4) in response to the determination that the determined likelihood satisfies one or more thresholds; 
wherein the message exchange client 
(4) stores, in a log of messages that is available on a computing device that executes the message exchange client, all messages incorporated into the message exchange thread prior to the automatic transition; 
wherein the message exchange client 
(4) refrains from storing, in the log of messages, at least some messages incorporated into the message exchange thread after the automatic transition.
19. The system of claim 17, wherein 
(1), (4) the ongoing message exchange thread comprises a human-to-computer dialog between the at least one participant and an automated assistant.
1. A computer-implemented method, comprising: examining, by one or more processors, (1), (4) an ongoing message exchange thread between two or more participants operating two or more respective message exchange clients; 


Claims 1-4, 8-11 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10-17, 19 and 20 of U.S. Patent No. 10,439,966.
Claims 5-7, 12-14 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-9 and 18 of U.S. Patent No. 10,439,966.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10-11, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over AL DARWESH et al. (US 2018/0158369), in view of OGUNDOKUN et al. (US 2015/0288633), CHOI et al. (US 2018/0293983).

As to claim 1, AL DARWESH discloses the invention as claimed, including a method implemented using one or more processors (300, Fig. 3), comprising: 
examining an ongoing message exchange thread involving at least one human participant and another participant (Fig. 8; ¶0071, “Upon receiving the message “Hello” from the first user 804 via the network 102, the server 104 may check a look-up table stored in the user information database 110 to determine a language/communication medium associated with each of the message recipient”); 
determining, based at least in part on the examination, a likelihood that one or more messages incorporated into the message exchange thread by the at least one human participant or the another participant would be deemed private by the at least one participant (S504-S510, Fig. 5; ¶0045, “using the processing circuitry 300, may analyze the contents of the message in real time to determine whether any of the contents of the message is private. For example, the processing circuitry 300 may determine that the message is private based on predetermined keywords (e.g., passwords, medical test results)”; ¶0048, “the processing circuitry 300 may check to see whether the received message is flagged as private”; ¶0049, “analyzing the content of the message to detect predetermined keywords, the predetermined keywords being predefined keywords stored in the memory that indicate that the message is private”); 
determining that the determined likelihood satisfies one or more thresholds (S506-S508, Fig. 5; ¶0045, “analyze the contents of the message in real time to determine whether any of the contents of the message is private. For example, the processing circuitry 300 may determine that the message is private based on predetermined keywords (e.g., passwords, medical test results)”; ¶0048; ¶0049, “In response to determining that at least one predetermined keyword is detected, the flow goes to step S508”; ¶0082, “The system automatically identifies private messages by analyzing the contents of messages to detect predetermined keywords and learned keywords from previous messages, and based on a connection status to external interfaces”; ¶0092; ¶0110, “analyze the content of the message to detect predetermined keywords, the predetermined keywords being predefined keywords stored in the memory that indicate that the message is private”).

AL DARWESH does not specifically disclose a first automated assistant and a second automated assistant, and one or more messages exchanged between the first automated assistant and the second automated assistant. However, CHOI discloses an ongoing message exchange thread involving at least one human participant (10, 13-1, Fig. 1; 911, Fig. 9), a first automated assistant (41, Fig. 1; 302, Fig. 3; 921, Fig. 9) and a second automated assistant (CP chatbot, Fig. 1; 301, Fig. 3; 931, Fig. 9) (Fig. 15A-Fig. 15B; 1801-1803, Fig. 18; ¶0055, “the master chatbot 41 and each of the CP chatbots 42, 43, 44, and 45 may interact with the electronic device 10 via the messenger server 30”; ¶0228, “since the CP chatbot that is already in the chat room is capable of providing the proper response corresponding to the natural language input, the CP chatbot may provide such a response. The response may be expressed using natural language and transmitted to the DM 1220 of the master chatbot”; ¶0240; ¶0259, “Referring to FIG. 18, dialog use case 1801 to dialog use case 1803 are illustrated. For example, dialog use case 1802 or dialog use case 1803 may be made after dialog use case 1801”); and one or more messages exchanged between the first automated assistant and the second automated assistant (Fig. 15A-Fig. 15B; 1801-1803, Fig. 18; ¶0055, “the master chatbot 41 and each of the CP chatbots 42, 43, 44, and 45 may interact with the electronic device 10 via the messenger server 30”; ¶0216, “the master chatbot may transmit the natural language input to the CP chatbot 1104 belonging to a weather domain when the natural language input is a request for weather information. The CP chatbot 1104 may return a response message”; ¶0228, “since the CP chatbot that is already in the chat room is capable of providing the proper response corresponding to the natural language input, the CP chatbot may provide such a response. The response may be expressed using natural language and transmitted to the DM 1220 of the master chatbot”; ¶0240, “In operation 1309, the CP chatbot invited to the chat room may generate the proper response (e.g., weekend weather in Gangneung, transportation to Gangneung, or the like) and may provide the proper response to the master chatbot”; ¶0259). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of AL DARWESH to include a first automated assistant and a second automated assistant, and one or more messages exchanged between the first automated assistant and the second automated assistant, as taught by CHOI because it would provide a desired response or service to the user or the master chatbot by calling or inviting another chatbot capable of providing that service, thereby enhancing the quality of services and user experience (CHOI; ¶0006; ¶0117).

AL DARWESH does not specifically disclose in response to the determination that the determined likelihood satisfies one or more thresholds, refraining from storing, in a log of messages. 
However, OGUNDOKUN discloses in response to the determination that the determined likelihood satisfies one or more thresholds, refraining from storing, in a log of messages (58, Fig. 5; ¶0037, “a messaging interface such as that used in instant messaging can be transitioned into and out of a private, secure, or “off the record” (OTR) mode. Such an OTR mode enables messages to be temporarily handled as private messages with the private messages removed or otherwise not stored within the normal or existing messaging conversation after the user leaves the OTR mode”; ¶0041, “messaging may be conducted in sub-session Al using regular P2P messages 14, with the conversation switching to a private sub-session B which uses private P2P messages 16, and switching back to regular messaging in sub-session A2 using the same conversation UI 18. In this way, the advantages of private messaging can be seamlessly incorporated into a familiar and existing messaging environment with the contact for which the private sub-session is desired”; ¶0058, “the P2P system 22 is able to identify that the OTR message 16 should be handled in a different manner, e.g., to store only temporarily or not at all”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of AL DARWESH to include in response to the determination that the determined likelihood satisfies one or more thresholds, refraining from storing, in a log of messages, as taught by OGUNDOKUN because it would enable messages to be temporarily handled as private messages with the private messages removed or otherwise not stored within the normal or existing messaging conversation, thereby increasing privacy and security (OGUNDOKUN; ¶0037; ¶0058).

As to claim 3, AL DARWESH discloses the method of claim 1, wherein the likelihood is determined based on detection in the ongoing message exchange thread of one or more topics or metadata associated with a document controlled by the at least one participant (¶0045, “analyze the contents of the message in real time to determine whether any of the contents of the message is private. For example, the processing circuitry 300 may determine that the message is private based on predetermined keywords (e.g., passwords, medical test results)”; ¶0048, “analyze the contents of a received message to determine whether any predetermined keywords is included in the contents of the received message…check to see whether the received message is flagged as private”). 

As to claim 4, AL DARWESH discloses the method of claim 1, wherein the likelihood is determined based on detection in the ongoing message exchange thread of one or more n-grams classified as sensitive (¶0045, “the contents of the message in real time to determine whether any of the contents of the message is private…when a message is flagged as private (e.g., by the sender or the receiver), the processing circuitry 300 may analyze the contents of the message to extract additional predetermined keywords”; ¶0082, “The system automatically identifies private messages by analyzing the contents of messages to detect predetermined keywords and learned keywords from previous messages”). 

As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, AL DARWESH discloses a system comprising one or more processors and memory storing instructions that, in response to execution of the instructions (300, 308, Fig. 3; ¶0022; ¶0034). 

As to claim 10, it is rejected for the same reasons set forth in claim 3 above.

As to claim 11, it is rejected for the same reasons set forth in claim 4 above.

As to claim 15, it is rejected for the same reasons set forth in claim 1 above. In addition, AL DARWESH discloses a non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by a processor (300, 308, Fig. 3; ¶0022; ¶0034). 

As to claim 17, it is rejected for the same reasons set forth in claim 3 above.

As to claim 18, it is rejected for the same reasons set forth in claim 4 above.

Claims 2, 5-7, 9, 12-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AL DARWESH et al. (US 2018/0158369), OGUNDOKUN et al. (US 2015/0288633), CHOI et al. (US 2018/0293983), further in view of Kanevsky et al. (US 2012/0240237). 

As to claims 2, 5-7, 9, 12-14, 16, 19 and 20, AL DARWESH does not specifically disclose wherein the likelihood is further determined based on historical behavior associated with the at least one participant; wherein the one or more n-grams are classified as sensitive based on historical behavior associated with the at least one participant; wherein the one or more n-grams are classified as sensitive based on historical behavior associated with a plurality of participants in a plurality of message exchange threads outside of the ongoing message exchange thread; wherein the one or more n-grams are classified as sensitive based on browsing histories associated with a plurality of users. 
However, Kanevsky discloses wherein the likelihood is further determined based on historical behavior associated with the at least one participant; wherein the one or more n-grams are classified as sensitive based on historical behavior associated with the at least one participant; wherein the one or more n-grams are classified as sensitive based on historical behavior associated with a plurality of participants in a plurality of message exchange threads outside of the ongoing message exchange thread; wherein the one or more n-grams are classified as sensitive based on browsing histories associated with a plurality of users (¶0003, “The privacy probability may be based, at least in part, on historical use of the private browsing mode by the user. The method includes comparing the privacy probability to a privacy threshold. The method also includes automatically switching the browser from the open browsing mode to the private browsing mode for the website if the privacy probability is greater than the privacy threshold”; ¶0004; ¶0013, “automatically switching in to private browsing mode when the privacy probability reaches a privacy threshold”; ¶0016, “the application of the private browsing mode over past and current browser navigation history…calculating the privacy probability includes receiving a search term typed by the user. Calculating the privacy probability may include receiving a signal from a device measuring a biological response from the user”; ¶0020, “The privacy probability 410 may be based, at least in part, on historical use of the private browsing mode by the user 406”; ¶0023, “calculation of the privacy probability 410 includes receiving a search term 424 typed by the user 406. The calculation of the privacy probability 410 may include receiving a signal from a device 426 measuring a biological response from the user 406”; ¶0026, “the browser may enter private browsing mode automatically based on this pattern of user behavior”; ¶0027, “A learning module may be supplied that learns the user's habits”; ¶0030, “the ability to learn from a user's own history of private browsing mode uses and invocations, the system may also be able to learn from the uses of others”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of AL DARWESH to include the limitations above, as taught by Kanevsky because it would enable the system to learn the user’s habits and behaviors, thereby dynamically identifying which words or contents should trigger private mode (Kanevsky; ¶0027; ¶0028).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        December 3, 2022